Title: To John Adams from William Jackson, 12 November 1781
From: Jackson, William
To: Adams, John



Bilbao November 12. 1781
Dear Sir

I had the honor to address your Excellency by the last post, in which letter I informed you that we should probably sail the 16. instant—but a sudden fresh in the river, which impedes the ship’s loading, will oblige us to wait for the next spring-tide.
By a Vessel belonging to Mr. Tracy which arrived here yesterday in four weeks from America we have received very important intelligence. Mr. Tracy writes Mr. Gardoqui that the Count de Grasse having beat the British fleet commanded by Admiral Graves had returned to the Chesapeak, and having been reinforced by Count de Barras with the Rhode-Island squadron, had stationed his whole force consisting of 36 sail of the line, and a number of frigates so as to effectually command the Chesapeak and the rivers adjacent. General Washington, having previously ordered the Count Rochambeau with his troops to the Southward, had followed himself  with the elite of our army, which joined by the Corps under Genls. Stuben, La fayette, and Wayne, and a debarkation from the fleet, formed an allied army of at least 20,000 Men. His Excellency had embarked the troops at the head of Elk, landed in the neighbourhood of Cornwallis and completely invested him at York town in Virginia, where he had fortified himself as strongly as possible. Mr. Tracy says it was reported that Cornwallis had offered to capitulate on like terms with Burgoyne, but that General Washington held him to a surrender at discretion. I most heartily congratulate your Excellency on this very favorable aspect of affairs, and I felicitate myself with a hope that your Excellency’s views in coming to Europe will soon meet their well earned honor and success. The enclosed Gazette, which is the latest received, will give you farther particulars. I must profit of the few minutes before the post goes to carry my letter to the office. Your dear little Boy is very well—he wrote to you this morning by Mr. Bromfield, who returns to Amsterdam. Coll. Trumbull offers his most respectful compliments. I beg you will present mine to Mr. Thaxter.

I am with profound respect, and real regard, Dear Sir, Your Excellency’s most obedient humble Servant.
W. Jackson


Should you write Mr. Dana please to present my affectionate respects to him and your Son. I shall endeavor to write Mr. D. before I leave Europe. W.J.

